MARVIN, District Judge.
This ship, laden with 3,090 boxes of sugar and 58 bales of tobacco, from Havana, bound to Marseilles in France, on the morning of the 21st of March last, struck upon that part of the Florida reef known as “Crocus Reef,” where she remained fast. She drove into thirteen and fourteen feet water, drawing seventeen feet. The reef on which she lay is exposed to the sea. The ship worked and ground heavily upon the bottom, chafing the after part of her keel off down to the garboard, and cutting into the plank badly. There can be no doubt, that the ship and cargo were exposed, while on the reef, to imminent danger of total loss; and that they would both have been totally lost but for the services of the wreckers. They carried out the ship’s anchor, and lightened the ship of 1,049 boxes of sugar in about thirty six hours, and heaved her off, and brought her to this port. Eight wrecking vessels, of the aggregate burden of six hundred and eighty seven tons, carrying in all ninety two men, were employed in this service. The ship and cargo may be considered as worth $85,000. I think that $17,000 is a reasonable salvage.
It is therefore ordered, adjudged and decreed, that the libelants have and. recover in full compensation for their services; the sum of $17,000 and their costs of suit, and that upon the payment thereof, the marshal restore said ship and cargo to the master thereof, for and on account of whom it may concern.